Citation Nr: 1519952	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck disability), to include as secondary to degenerative disc disease of the lumbar spine with degenerative joint disease.  

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine with degenerative joint disease (low back disability).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Francis P. Kehoe, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010, September 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York (May 2010 and May 2014 decisions) and Newington, Connecticut (September 2010 decision).

In the May 2010 rating decision, the RO granted service connection for a back disability and assigned a 10 percent rating, effective November 20, 2009.  The Veteran appealed the rating assigned.  In the September 2010 rating decision, the RO denied service connection for a neck disability and denied TDIU.  

In the May 2013 rating decision, the RO increased the Veteran's rating for his back disability to 20 percent disabling, effective November 20, 2009.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further evidentiary development is necessary for the Veteran's service connection claim for a neck disability, increased rating claim for the low back, and claim for TDIU.

Service Connection

The Veteran contends that his cervical spine disability is secondary to his service-connected low back disability.  He was afforded a VA spine examination in April 2010, during which the examiner opined that the Veteran's neck disability was not "related to" his back disability.  The examiner neither provided a rationale for this opinion, nor did he provide an opinion as to aggravation/chronic worsening of the cervical spine by the service-connected low back disability.  In other words, the April 2010 VA opinion is inadequate, and the claim must be remanded for a new opinion as to the etiology of the claimed neck disability.

Increased Rating

The Veteran contends that his service-connected low back disability has worsened in severity since his most recent VA examination in October 2012.  This is confirmed by the private medical opinion provided in December 2013 as well as the Veteran's hearing testimony.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of this claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's cervical and lumbar spine disabilities.  

2.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the nature and etiology of his cervical spine disability.  The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a cervical spine disability that have been caused or aggravated by his military service, or caused or aggravated (chronically worsened) by a service-connected disability (including his lumbar spine disability). 

The examiner is asked to specifically comment on the Veteran's contention that his neck was injured while playing football in Germany.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

3.  The AOJ should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected lumbar spine disability.  

The claims folders, and any pertinent evidence in electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed-to include any neurological manifestations of his low back disability.  

The AOJ should ensure that the examiner provides all information required for rating purposes-including a discussion of the impact the Veteran's low back disability has on his employability.  

The supporting rationale for all opinions expressed must be provided.

4.  The AOJ should undertake any other development it determines to be warranted. 

5.  Then, the AOJ should readjudicate the Veteran's claims on appeal-including his TDIU claim.  If the claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




